Exhibit 10.3

STANCORP FINANCIAL GROUP, INC.

1999 EMPLOYEE SHARE PURCHASE PLAN

(as amended as of November 30, 2012)

1. Purpose of the Plan. StanCorp Financial Group, Inc. (the “Company”) believes
that ownership of shares of its Common Stock by employees of the Company and its
Participating Subsidiaries (hereinafter defined) is desirable as an incentive to
better performance and improvement of profits, and as a means by which employees
may share in the rewards of growth and success. The purpose of the 1999 Employee
Share Purchase Plan (the “Plan”) is to provide a convenient means by which
employees of the Company and Participating Subsidiaries may purchase the
Company’s shares through payroll deductions and a method by which the Company
may assist and encourage such employees to become share owners.

2. Shares Reserved for the Plan. There are 3,500,000 shares of the Company’s
authorized Common Stock reserved for issuance under the Plan. The number of
shares reserved for issuance under the Plan is subject to adjustment in the
event of any stock dividend, stock split, combination of shares,
recapitalization or other change in the outstanding Common Stock of the Company.
The determination of whether an adjustment shall be made and the manner of any
such adjustment shall be made by the Board of Directors of the Company, which
determination shall be conclusive.

3. Administration of the Plan. The Plan shall be administered by the Board of
Directors of the Company (the “Board of Directors”). The Board of Directors may
promulgate rules and regulations for the operation of the Plan, adopt forms or
electronic or telephonic procedures for use in connection with the Plan, and
decide any question of interpretation of the Plan or rights arising thereunder.
The Board of Directors may consult with counsel for the Company on any matter
arising under the Plan. All determinations and decisions of the Board of
Directors shall be conclusive. Notwithstanding the foregoing, the Board of
Directors, if it so desires, may delegate to the Compensation Committee of the
Board the authority for general administration of the Plan.

4. Eligible Employees. Except as indicated below all regular employees of the
Company and of each of the Company’s subsidiary corporations which is designated
by the Board of Directors as a participant in the Plan (such participating
subsidiary being hereinafter called a “Participating Subsidiary) are eligible to
participate in the Plan. Any employee who would, after a purchase of shares
under the Plan, own or be deemed (under Section 424(d) of the Internal Revenue
Code of 1986, as amended (the “Code”) to own stock (including stock subject to
any outstanding options held by the employee) possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or any
parent or subsidiary of the Company, shall be ineligible to participate in the
Plan. A “regular employee” is a person who has been in the employ of the Company
or a Participating Subsidiary for at least one calendar month and whose
employment relationship has not terminated (as determined under
Section 1.421-1(h)(2) of U.S. Treasury Regulations or a successor regulations),
excluding, however, any employee whose customary employment is less than 20
hours per week.

 

1



--------------------------------------------------------------------------------

5. Offerings.

(a) Offering Periods. Commencing on January 1, 2012, the Plan shall be
implemented by a series of six-month offering periods (“Offering Periods”), with
a new Offering Period commencing on February 2 and August 2 of each year;
provided, however, that for transitional purposes a one-time seven-month
Offering Period shall commence on January 3, 2012. Each Offering Period
commencing on February 2 of any year (as well as the Offering Period commencing
on January 3, 2012) shall end on August 1 of that year Each Offering Period
commencing on August 2 of any year shall end on February 1 of the following
year. The first day of each Offering Period is the “Offering Date” and the last
day of each Offering Period is the “Purchase Date” for the Offering Period.
Notwithstanding the foregoing provisions of this paragraph 5(a), (i) if an
Offering Date would fall on a day on which the public equity securities markets
in the United States are not open for trading (a “Non-trading Day”), the
Offering Date shall instead occur on the next day on which such markets are open
for trading (a “Trading Day”), and (ii) if a Purchase Date would fall on a
Non-trading Day, the Purchase Date shall instead occur on the preceding Trading
Day.

(b) Grants; Limitations. On each Offering Date, each eligible employee is hereby
granted an option under the Plan to purchase shares of Common Stock on the
Purchase Date for that Offering Period for the price determined under paragraph
7 of the Plan exclusively through payroll deductions authorized under paragraph
6 of the Plan; provided, however, that (i) no such option shall permit the
purchase of more than 2,500 shares, and (ii) no option may be granted under the
Plan that would allow an employee’s right to purchase shares under all stock
purchase plans of the Company and its parents and subsidiaries to which
Section 423 of the Code applies to accrue at a rate that exceeds $25,000 of fair
market value of shares (determined at the Offering Date) for each calendar year
in which such option is outstanding.

6. Participation in the Plan.

(a) Initiating Participation. An eligible employee may participate in an
Offering Period under the Plan by filing with the Custodian no later than ten
days prior to the Offering Date, on forms furnished by the Custodian or pursuant
to electronic or telephonic procedures established by the Custodian, a
subscription and payroll deduction authorization. Once filed, a subscription and
payroll deduction authorization shall remain in effect for subsequent Offering
Periods unless amended or terminated. The payroll deduction authorization will
take effect on the Offering Date and will authorize the employing entity to make
payroll deductions in the specified amount from each paycheck of the
participating employee. Payroll deductions for any Offering Period commencing on
or before August 2, 2012 may not exceed 10% of the gross amount of total cash
compensation in the aggregate payable to the employee for such Offering Period.
Payroll deductions for any Offering Period commencing on or after February 2,
2013 may not exceed the lesser of (i) $5,000, or (ii) 5% of the gross amount of
total cash compensation in the aggregate payable to the employee for such
Offering Period. Total cash compensation does not include amounts paid under
disability plans. If a payroll deduction is made by a Participating Subsidiary,
that entity will promptly remit the amount of the deduction to the Company.

 

2



--------------------------------------------------------------------------------

(b) Amending or Terminating Participation. A participating employee may amend
his or her payroll deduction authorization once during any Offering Period, to
reduce the amount of future payroll deductions, with effect during the remaining
part of the Offering Period. Other amendments to the payroll deduction
authorization will not become effective until the next following Offering
Period. A permitted change in payroll deductions shall be effective for any pay
period only if notice is received by the Custodian at least ten business days
before the payday on which the change will become effective. After an employee
has begun participating in the Plan, he or she may terminate participation in
the Plan by notice received by the Custodian at any time up to the tenth day
before a Purchase Date. Any notices required under this paragraph 6(b) shall be
in writing, unless electronic or telephonic procedures are then in effect in
which case the notices shall be in the form required under those procedures.
Participation in the Plan shall also terminate when a participant ceases to be
an eligible employee for any reason, including death or retirement.
Determination of when the employment relationship terminates for this purpose
shall be made under Section 1.421-1(h)(2) of U.S. Treasury Regulations or
successor regulations. A participant may not reinstate participation in the Plan
with respect to a particular Offering Period after once terminating
participation in the Plan with respect to that Offering Period. Upon termination
of a participant’s participation in the Plan, all amounts deducted from the
participant’s pay and not previously used to purchase shares under the Plan
shall be returned to the participant, without interest.

7. Option Price. The price at which shares shall be purchased in an Offering
Period commencing on or before August 2, 2012 shall be the lower of (a) 85% of
the fair market value of a share of Common Stock on the Offering Date of the
applicable Offering Period or (b) 85% of the fair market value of a share of
Common Stock on the Purchase Date. The price at which shares shall be purchased
in an Offering Period commencing on or after February 2, 2013 shall be the lower
of (a) 95% of the fair market value of a share of Common Stock on the Offering
Date of the applicable Offering Period or (b) 95% of the fair market value of a
share of Common Stock on the Purchase Date. The fair market value of a share of
Common Stock on any date shall be the closing price of a share of Common Stock
as shown on the New York Stock Exchange Composite Transactions Listing for such
date, as published in The Wall Street Journal. In the event that the Common
Stock is not listed on the New York Stock Exchange or the price is no longer
shown on the New York Stock Exchange Composite Transactions Listing, the Board
of Directors shall substitute a comparable source of closing price information.

8. Newly Eligible Employees. A person who becomes an eligible employee after the
Offering Date of an Offering Period shall not be eligible to participate in such
Offering Period but may participate in any subsequent Offering Period provided
he or she is still an eligible employee as of the Offering Date of such
subsequent Offering Period.

9. Purchase of Shares. All amounts withheld from the pay of a participant shall
be credited to his or her account under the Plan by the Custodian appointed
under paragraph 10. No interest will be paid on such accounts unless the Board
of Directors determines otherwise. On each Purchase Date of an Offering Period,
the amount of the account of each participant will be applied to the purchase of
whole shares by such participant from the Company at the price determined under
paragraph 7. Any cash balance remaining in a participant’s account after a
Purchase Date because it was less than the amount required to purchase a full
share shall be retained in the participant’s account for the next Offering
Period.

 

3



--------------------------------------------------------------------------------

10. Delivery and Custody of Shares. Shares purchased by participants pursuant to
the Plan will be held in the custody of such investment or financial firm (the
“Custodian”) as shall be appointed by the Board of Directors. The Custodian may
hold shares purchased pursuant to the Plan in book entry form and may commingle
shares in its custody pursuant to the Plan in a single account without
identification as to individual participants. By appropriate instructions to the
Custodian on forms to be provided for that purpose, a participant may from time
to time obtain (a) transfer into the participant’s own name of some or all of
the shares held by the Custodian for the participant’s account and delivery of
such shares to the participant; (b) transfer of some or all of the shares held
for the participant’s account by the Custodian to a regular individual brokerage
account in the participant’s own name, either with the firm then acting as
Custodian or with another firm, or (c) sale of some or all of the shares held by
the Custodian for the participant’s account at the market price at the time the
order is executed and remittance of the net proceeds of sale to the participant.
Upon termination of participation in the Plan, a participant may elect to have
the shares held by the Custodian for his or her account transferred and
delivered in accordance with (a) above, transferred to a brokerage account in
accordance with (b), or sold in accordance with (c).

11. Records and Statements. The Custodian will maintain the records of the Plan.
As soon as practicable after each Purchase Date the Custodian will furnish to
each participant a statement showing the activity in the participant’s account
for the period covered by the statement and the cash and share balances in the
account as of the Purchase Date. Participants will be furnished such other
reports and statements, and at such intervals, as the Board of Directors shall
determine from time to time.

12. Expense of the Plan. The Company will pay all expenses incident to operation
of the Plan, including costs of record keeping, accounting fees, legal fees,
commissions and issue or transfer taxes on purchases pursuant to the Plan and on
delivery of shares to a participant or into his or her brokerage account. The
Company will not pay expenses, commissions or taxes incurred in connection with
sales of shares by the Custodian at the request of a participant. Expenses to be
paid by a participant will be deducted from the proceeds of sale prior to
remittance.

13. Rights Not Transferable. The right to purchase shares under this Plan is not
transferable by a participant, and such right is exercisable during the
participant’s lifetime only by the participant. Upon the death of a participant,
any cash or shares held for the participant’s account shall be transferred to
the persons entitled thereto under the laws of the state of domicile of the
participant upon a proper showing of authority.

14. Dividends and Other Distributions. Cash dividends and other cash
distributions, if any, on shares held by the Custodian will be paid currently to
the participants entitled thereto unless the Company subsequently adopts a
dividend reinvestment plan and the participant directs that his or her cash
dividends be invested in accordance with such plan. Stock dividends and other
distributions in shares of the Company on shares held by the Custodian shall be
issued to the Custodian and held by it for the account of the respective
participants entitled thereto.

 

4



--------------------------------------------------------------------------------

15. Voting and Shareholder Communications. In connection with voting on any
matter submitted to the shareholders of the Company, the Custodian will furnish
to each participant a proxy authorizing the participant to vote the shares held
by the custodian for his account. Copies of all general communications to
shareholders of the Company will be sent to participants in the Plan.

16. Tax Withholding. Each participant who has purchased shares under the Plan
shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state,
local, national or other governmental tax withholding determined by the Company
to be required in any country having taxing jurisdiction. If the Company
determines that additional withholding is required beyond any amount deposited
at the time of purchase, the participant shall pay such amount to the Company on
demand. If the participant fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the
participant, including salary, subject to applicable law.

17. Responsibility and Indemnity. Neither the Company, its Board of Directors,
the Custodian, any Participating Subsidiary, nor any member, officer, agent, or
employee of any of them, shall be liable to any participant under the Plan for
any mistake of judgment or for any omission or wrongful act unless resulting
from gross negligence, willful misconduct or intentional misfeasance. The
Company will indemnify and save harmless its Board of Directors, the Custodian
and any such member, officer, agent or employee against any claim, loss,
liability or expense arising out of the Plan, except such as may result from the
gross negligence, willful misconduct or intentional misfeasance of such entity
or person.

18. Conditions and Approvals. The obligations of the Company under the Plan
shall be subject to and conditioned upon compliance with all applicable state,
federal and foreign laws and regulations, compliance with the rules of any stock
exchange or market on which the Company’s securities may be listed, and approval
of such federal, state and foreign authorities or agencies as may have
jurisdiction over the Plan or the Company. The Company will use its best effort
to comply with such laws, regulations and rules and to obtain such approvals.

19. Amendment of the Plan. The Board of Directors of the Company may from time
to time amend the Plan in any and all respects, except that without the approval
of the shareholders of the Company, the Board of Directors may not increase the
number of shares reserved for the Plan or decrease the purchase price of shares
offered pursuant to the Plan.

20. Termination of the Plan. The Plan shall terminate when all of the shares
reserved for purposes of the Plan have been purchased, provided that the Board
of Directors in its sole discretion may at any time terminate the Plan without
any obligation on account of such termination, except as hereinafter in this
paragraph provided. Upon termination of the Plan, the cash and shares, if any,
held in the account of each participant shall forthwith be distributed to the
participant or to the participant’s order, provided that if prior to the
termination of the Plan,

 

5



--------------------------------------------------------------------------------

the Board of Directors and shareholders of the Company shall have adopted and
approved a substantially similar plan, the Board of Directors may in its
discretion determine that the account of each participant under this Plan shall
be carried forward and continued as the account of such participant under such
other plan, subject to the right of any participant to request distribution of
the cash and shares, if any, held for his account.

21. Effective Date of the Plan. The Plan shall become effective on the effective
date of the Company’s initial public offering, subject to prior or subsequent
approval by the affirmative vote, in person or by proxy, of the holders of at
least a majority of the shares of the Company represented and voting on the
approval of the Plan at a validly held meeting of the shareholders.

 

6